Order Entered October 21, 2016




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01212-CV
                                      No. 05-16–01213-CV

                               IN RE NATHAN BURT, Relator

                   Original Proceeding from the 204th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F15-25052 and F15-25053

                                           ORDER
                          Before Justices Francis, Fillmore, and Stoddart
        Based on the Court’s opinion of this date, we DISMISS this original proceeding for want

of jurisdiction.



                                                    /s/ ROBERT M. FILLMORE
                                                       JUSTICE




                                                1